Citation Nr: 0734543	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  05-21 207	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas

THE ISSUES

1.  Entitlement to service connection for a heart disorder, 
to include as secondary to exposure to mustard gas.

2.  Entitlement to service connection for glaucoma, to 
include as secondary to exposure to mustard gas.

3.  Entitlement to service connection for a back disorder, to 
include as secondary to exposure to mustard gas.

4.  Entitlement to service connection for a kidney disorder, 
to include as secondary to exposure to mustard gas.

5.  Entitlement to service connection for a liver disorder.

6.  Entitlement to service connection for a nervous disorder.


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from August 1978 to April 
1980.

This appeal to the Board of Veterans' Appeals (Board) is from 
a July 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas.

Review of the claims file reflects the veteran requested and 
was scheduled for a February 2006 videoconference hearing 
before a Veterans Law Judge of the Board.  However, the 
veteran failed to appear for the hearing and has not 
explained his absence or requested to reschedule the hearing.  
So his appeal will be processed as though he withdrew his 
hearing request.  38 C.F.R. § 20.704(d).


FINDINGS OF FACT

1.  The veteran was not exposed to mustard gas during his 
military service.

2.  Glaucoma, a back disorder, and a kidney disorder were all 
first manifested many years after service and have not been 
medically related to the veteran's service, including to his 
claimed exposure to mustard gas.

3.  The medical evidence does not show current diagnoses of 
heart, liver and nervous disorders.




CONCLUSIONS OF LAW

1.  A heart disorder, including due to claimed exposure to 
mustard gas, was not incurred or aggravated during the 
veteran's active duty service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.316 (2007).

2.  Glaucoma, including due to claimed exposure to mustard 
gas, was not incurred or aggravated during the veteran's 
active duty service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.316 (2007).

3.  A back disorder, including due to claimed exposure to 
mustard gas, was not incurred or aggravated during the 
veteran's active duty service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.316 (2007).
	
4.  A kidney disorder, including due to claimed exposure to 
mustard gas, was not incurred or aggravated during the 
veteran's active duty service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.316 (2007).

5.  A liver disorder was not incurred or aggravated during 
the veteran's active duty service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2007).

6.  A nervous disorder was not incurred or aggravated during 
the veteran's active duty service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, it is noted that VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Two letters 
dated in May 2004 and provided to the appellant prior to the 
July 2004 rating decision on appeal satisfy the duty to 
notify provisions as they discuss the type of evidence needed 
to substantiate his claims and explain whose responsibility 
- his or VA's, it is for obtaining this supporting evidence.  
Moreover, since his service-connection claims are being 
denied, no disability ratings or effective dates will be 
assigned.  Therefore, there can be no possibility of 
prejudicing him by not providing additional notice concerning 
these downstream elements of his claims.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

In addition, the Federal Circuit recently held that a 
statement of the case (SOC) or supplemental SOC (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield v. Nicholson, 07-7130 (Fed. Cir. Sept. 17, 2007) 
[hereinafter Mayfield IV].  As a matter of law, the provision 
of adequate VCAA notice prior to a readjudication "cures" 
any timing problem associated with inadequate notice or the 
lack of notice prior to an initial adjudication.  See also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  
Here, as mentioned, the RO provided VCAA notice in May 2004 
- before initially adjudicating the claims in July 2004 and, 
for the reasons mentioned, that notice satisfied all the 
VCAA's content requirements.  So there is no issue insofar as 
insufficient notice prior to the initial adjudication, which, 
only if there was would in turn require additional corrective 
notice followed by readjudication of the claims.

As for the duty to assist, the RO has obtained the veteran's 
service, VA, and private medical records and his 
communications with VA have been considered.  As there is no 
indication or allegation that relevant evidence remains 
outstanding, the Board finds that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.

In this regard, it is noted that the veteran was not afforded 
VA examinations as part of the development of his claims.  
Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with 
active service; and the record does not contain sufficient 
information to make a decision on the claim.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. 
§ 5103A(d) and 38 C.F.R. § 3.159(c)(4).



A claimant, however, must show more than a current disability 
to trigger the duty to assist.  Rather, there must also be at 
least some probative suggestion of a causal connection 
between the disability and his military service.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).  Further, the 
evidence of this link (or nexus) must be competent, meaning 
by someone with the necessary medical training and/or 
expertise to make this type of determination.  Id.  
Admittedly, the threshold for the duty to arrange an 
examination is rather low.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  But, here, the claims file contains no 
suggestion or other indication that the veteran experiences 
symptoms which have been diagnosed as a heart disorder, liver 
disorder, or a nervous disorder.  The claims file also 
contains no suggestion or other indication that his current 
glaucoma, back disorder, or kidney impairment are associated 
with his active military service, to include his alleged 
exposure to mustard gas, despite his unsubstantiated 
assertions to the contrary.

As the evidence establishes the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
adjudication of his claims, he was provided notice discussing 
the requirements for service connection, his claims were 
subsequently readjudicated in a SOC, and there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is, at most, harmless error.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); Simmons v. Nicholson, 487 F.3d 
892 (Fed. Cir. 2007); and Overton v. Nicholson, 20 Vet. 
App. 427 (2006) (Reviewing the entire record and examining 
the various pre-decisional communications, the Court 
concluded the evidence established that the veteran was 
afforded a meaningful opportunity to participate effectively 
in the adjudication of his claim.)

VA has satisfied its duties to notify and assist and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, the 
appellant is not prejudiced by the Board's adjudication of 
his claims.



Service connection is granted for disability resulting from 
personal injury suffered or disease contracted in the line of 
duty or for aggravation during service of a 
pre-existing condition beyond its natural progression.  
38 U.S.C.A. §§ 1131, 1153; 38 C.F.R. §§ 3.303(a), 3.306.

VA regulations provide that where a veteran served 90 days or 
more of continuous, active military service during a period 
of war or after January 1, 1947, and certain chronic 
diseases, including psychoses, cardiovascular disorders and 
arthritis, become manifest to a degree of at least 10 percent 
within one year from date of termination of service, such 
disease shall be presumed to have been incurred in service 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The Federal Circuit Court has also held that, when a claimed 
disorder is not included as a presumptive disorder, direct 
service connection may nevertheless be established by 
evidence demonstrating that the disease was in fact 
"incurred" during the service.  See Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).

Service connection may be granted, as well, for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).



In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit Court has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between his/her service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Court has held that, where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The Federal Circuit Court has also 
recognized the Board's "authority to discount the weight and 
probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  VA is free to favor one medical opinion over another, 
provided it offers an adequate basis for doing so.  See Owens 
v. Brown, 7 Vet. App. 429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.  

The veteran's service medical records are completely 
unremarkable for complaints, treatment, or diagnosis 
referable to glaucoma, a nervous disorder, or disorders 
involving his heart, back, liver, or kidney.  His military 
service ended in April 1980.

Post-service, private treatment records reflect the veteran 
was hospitalized in July 2001 for rhabdomyolysis, probably 
secondary to heat stroke.  These records show he had baseline 
mental problems and was confused and hallucinating on 
admission.  Upon discharge, his renal function was restored 
to normal and the diagnosis was rhabdomyolysis.  No 
psychiatric treatment or diagnosis was provided.  

VA outpatient treatment records, dated from April 2002 to 
July 2004, include findings of alcohol addiction and reflect 
that the veteran reported drinking for stress relief.  In 
October 2002, he complained of feeling depressed secondary to 
problems at home.  A June 2003 treatment report notes he was 
clinically normal upon psychiatric evaluation.  These records 
reflect he sought treatment for complaints of chest pain in 
September 2002.  Cardiac enzymes were negative; there were no 
acute changes on EKG (electrocardiogram); and the examiner 
noted that it was unclear whether the veteran's complaints 
were cardiac in nature.  No heart-related problems were noted 
during a subsequent September 2003 medical evaluation.  A May 
2004 radiology report reveals slight narrowing of the 
posterior disk space at the levels of L3-L4 and L4-L5, 
raising the possibility of disk herniation or disk 
degeneration.  These records also include September 2002 
findings of end-stage glaucoma and OS (left eye) legally 
blind.  

In summary, these private and VA post-service medical records 
reflect findings of degenerative changes of the lumbar spine 
in May 2004, 24 years after the veteran's active duty 
military service ended, and of glaucoma in September 2002, so 
still 22 years after service.  There is no evidence of 
arthritis involving the back within the first post-service 
year to qualify under the special presumptive provision.  
The absence of any relevant complaints (e.g., pertinent 
symptoms) or treatment during service and for so many years 
after is evidence that neither a back disorder, inclusive of 
arthritis, nor glaucoma is attributable to the veteran's 
military service and weighs heavily against these claims.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  There 
also is no medical opinion otherwise linking these conditions 
to his military service, including to his claimed exposure to 
Mustard Gas.  See Watson v. Brown, 4 Vet. App. 309, 314 
(1993) ("A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or a disease incurred in service.").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

In addition, these records do not show current findings of 
psychiatric impairment, to include a nervous disorder, or 
disorders involving the heart, liver, or kidney.  Without 
competent medical evidence confirming the veteran has current 
diagnoses of these conditions (to establish he has them), and 
linking these diagnoses to his military service - including 
to his claimed exposure to Mustard Gas, he has no valid 
claims.  See, e.g., Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Degmetich v. Brown, 104 F.3d 1328 (1997); and 
Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  See also, 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) ("In 
order for service connection for a particular disability to 
be granted, a claimant must establish that he or she has that 
disability and that there is 'a relationship between the 
disability and an injury or disease incurred 
in service or some other manifestation of the disability 
during service.'"  Citing Cuevas v. Principi, 3 Vet. 
App. 542, 548 (1992)).

Concerning this mustard-gas-exposure component of his claims 
for service connection for a heart disorder, glaucoma, a back 
disorder, and a kidney disorder, it is noted that, under the 
governing regulation presumptive service connection 
is warranted if the veteran has experienced:  (1) full body 
exposure, (2) to the specified vesicant agent, (3) during his 
active military service, and (4) has subsequently developed 
certain specified conditions.  38 C.F.R. § 3.316.  But 
neither a heart disorder, glaucoma, a back disorder, nor a 
kidney disorder is among the conditions that are associated 
with full body exposure to mustard gas.

For claims involving exposure to mustard gas, the veteran 
must provide evidence of exposure in service and a diagnosis 
of current disability, but he is relieved of the burden of 
providing medical evidence of a nexus (link) between the 
current disability and his in-service exposure.  Rather, that 
nexus is presumed if the other conditions are met subject to 
the regulatory exceptions in 38 C.F.R. § 3.316(b).  38 C.F.R. 
§ 3.316 (2002); see also Pearlman v. West, 11 Vet. App. 443, 
446 (1998).



It is also worth reiterating that, although specific 
conditions are listed in 38 C.F.R. § 3.316, a veteran is not 
precluded from establishing direct-incurrence service 
connection for a disability due to exposure to noxious gases, 
such as mustard gas, with proof of actual causation.  See 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Whether a 
disease or disability is the result of exposure to noxious 
gases, such as mustard gas, is a medical matter, and 
therefore competent medical evidence is required.

A May 2004 response from the service department reflects that 
mustard gas/Lewisite exposure usually pertains to World War 
II veterans (keeping in mind the veteran here served several 
decades later - from August 1978 to April 1980), 
and irrespective of that there is no indication of mustard 
gas exposure in connection with his period of service.  In 
the absence of any indication he was in fact exposed to 
mustard gas during the course of his active duty service, 
presumptive service connection for his claimed disorders as 
related to that purported exposure cannot be granted.

As for his unsubstantiated allegations, a layman such as the 
veteran generally is not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994). 



When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that communication and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Unlike varicose veins under Barr and a dislocated shoulder 
under Jandreau, the appellant does not have the medical 
knowledge to state whether his symptoms should be diagnosed 
as a psychiatric disorder, disorders of the heart, liver, or 
kidneys, or whether his present back disorder and glaucoma 
are causally related to his period of active duty service.  
Simply stated, these are not conditions that are capable of 
lay diagnosis and opinion.  See Espiritu and Woehlaert v. 
Nicholson, No. 05-2302 (U.S. Vet. App. August 24, 2007).

When all the evidence is assembled VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise (i.e., about evenly balanced for and 
against the claim), with the veteran prevailing in either 
event, or whether instead the preponderance of the evidence 
is against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Here, for the 
reasons and bases mentioned, the preponderance of the 
evidence is against the veteran's claims, so there is no 
reasonable doubt to resolve in his favor.  38 C.F.R. § 3.102




ORDER

The appeal is denied for all of the claims.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


